Title: From Thomas Jefferson to George Muter, 4 February 1781
From: Jefferson, Thomas
To: Muter, George



Sir
Feb. 4. 1781.

Colo. Davies has written to me for some tent-poles, but has not mentioned the number. I suppose however that 75 will do [for] him: be pleased to have them made immediately. Are the 48 tents brought in which were in the hands of the state garrison regiment. I observe 14 also were delivered to Wm. Jones for Majr. McGill’s corps, the same regiment I suppose. All these should be delivered to Mr. Gr[anville] Smith.
I must get you to know by personal application as far as possible whether we can get one of the captains and Lieutenants of the artillery to receive instruction from Capt. Greer in his branch of business, as Baron Steuben agrees to leave him here a fortnight for that purpose and no longer. They must therefore commence instantly. Should none of these undertake it, we must get some two persons proper to receive the commissions of Capt. and Lt. of artillery and have them instructed, and give them commissions. I suppose we shall not in future retain more than one company of artillery.
Four of Moody’s workmen are to be sent to Hood’s to assist about the work there, and four more to be employed here under a special person of Capt. Irish’s corps, till they shall have mounted every cannon in the state. The first object will be to mount eight for Hood’s. I wish Colo. Senf could be made personally acquainted with the abilities &c. of Moody’s several hands and would chuse out the four for each business as he will be much interested in their condu[ct]. They must be ready to move at a moment’s warning. I am with much respect Sir Your most obedt. servt,

Th: Jefferson



10. wheelbarrows to be sent to Hood’s must be made, tomorrow if possible. Colo. Senf will direct the kind.

